ICJ_129_CertainCriminalProceedings_COD_FRA_2010-11-16_ORD_01_NA_00_FR.txt.      COUR INTERNATIONALE DE JUSTICE


         RECUEIL DES ARRE| TS,
  AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE RELATIVE Av CERTAINES
PROCE
    u DURES PE
             u NALES ENGAGEu ES
         EN FRANCE
   (RE
     u PUBLIQUE DU CONGO c. FRANCE)


   ORDONNANCE DU 16 NOVEMBRE 2010




            2010
     INTERNATIONAL COURT OF JUSTICE


       REPORTS OF JUDGMENTS,
    ADVISORY OPINIONS AND ORDERS


  CASE CONCERNING CERTAIN
   CRIMINAL PROCEEDINGS
         IN FRANCE
  (REPUBLIC OF THE CONGO v. FRANCE)


      ORDER OF 16 NOVEMBER 2010

                     Mode officiel de citation :
          Certaines procédures pénales engagées en France
 (République du Congo c. France), ordonnance du 16 novembre 2010,
                     C.I.J. Recueil 2010, p. 635




                           Official citation :
               Certain Criminal Proceedings in France
   (Republic of the Congo v. France), Order of 16 November 2010,
                     I.C.J. Reports 2010, p. 635




                                       No de vente :
ISSN 0074-4441
ISBN 978-92-1-071110-4
                                       Sales number    1000

                           16 NOVEMBRE 2010

                            ORDONNANCE




 CERTAINES PROCE u DURES PE
                          u NALES
     ENGAGE u ES EN FRANCE
(RE
  u PUBLIQUE DU CONGO c. FRANCE)




 CERTAIN CRIMINAL PROCEEDINGS
           IN FRANCE
(REPUBLIC OF THE CONGO v. FRANCE)




                           16 NOVEMBER 2010

                                ORDER

               635




                              COUR INTERNATIONALE DE JUSTICE

    2010                                     ANNÉE 2010
16 novembre
Rôle général
   no 129                                   16 novembre 2010


                       AFFAIRE RELATIVE Av CERTAINES
                       PROCE
                           u DURES PE
                                    u NALES ENGAGEu ES
                                EN FRANCE
                              (RE
                                u PUBLIQUE DU CONGO c. FRANCE)




                                           ORDONNANCE


               Présents : M. OWADA, président ; M. TOMKA, vice-président ; MM. KO-
                          ROMA, AL-KHASAWNEH, SIMMA, KEITH, SEPÚLVEDA-AMOR,
                          BENNOUNA, SKOTNIKOV, CANÇADO TRINDADE, YUSUF, GREEN-
                                  mes
                          WOOD, M     XUE, DONOGHUE, juges ; M. COUVREUR, greffier.


                   La Cour internationale de Justice,
                  Ainsi composée,
                  Vu l’article 48 du Statut de la Cour et le paragraphe 2 de l’article 89 de
               son Règlement,
                  Vu la requête déposée au Greffe de la Cour le 9 décembre 2002, par
               laquelle la République du Congo, se référant au paragraphe 5 de l’ar-
               ticle 38 du Règlement, a entendu introduire une instance contre la
               République française au sujet d’un différend relatif à certaines procédu-
               res pénales engagées en France,
                  Vu la lettre du ministre français des affaires étrangères, datée du
               8 avril 2003 et reçue au Greffe le 11 avril 2003, par laquelle la France a
               expressément accepté la compétence de la Cour pour connaître de la
               requête,

               4

636     CERTAINES PROCÉDURES PÉNALES (ORDONNANCE 16 XI 10)


   Vu l’inscription de l’affaire au rôle général de la Cour à la date du
11 avril 2003,
   Vu l’ordonnance du 17 juin 2003 par laquelle la Cour s’est prononcée
sur la demande en indication de mesure conservatoire présentée par la
République du Congo le 9 décembre 2002,
   Vu l’ordonnance du 11 juillet 2003 par laquelle le président de la Cour,
compte tenu de l’accord des Parties, a fixé au 11 décembre 2003 et au
11 mai 2004, respectivement, les dates d’expiration des délais pour le
dépôt du mémoire de la République du Congo et du contre-mémoire de
la République française,
   Vu le mémoire et le contre-mémoire dûment déposés par les Parties
dans ces délais,
   Vu l’ordonnance du 17 juin 2004 par laquelle la Cour, compte tenu de
l’accord des Parties et des circonstances propres à l’affaire, a autorisé la
présentation d’une réplique de la République du Congo et d’une duplique
de la République française, et a fixé au 10 décembre 2004 et au 10 juin
2005, respectivement, les dates d’expiration des délais pour le dépôt de
ces pièces de procédure,
   Vu les ordonnances en date des 8 décembre 2004, 29 décembre 2004,
11 juillet 2005 et 11 janvier 2006, par lesquelles ces délais, compte tenu
des raisons invoquées par la République du Congo et de l’accord des
Parties, ont été reportés, successivement, au 10 janvier 2005, au 11 juillet
2005, au 11 janvier 2006 puis au 11 juillet 2006 pour le dépôt de la répli-
que, et au 10 août 2005, au 11 août 2006, au 10 août 2007 puis au 11 août
2008 pour le dépôt de la duplique,
   Vu la réplique et la duplique dûment déposées par les Parties dans ces
délais, tels que prorogés en dernier lieu,
   Vu l’ordonnance du 16 novembre 2009 par laquelle la Cour, se référant
à l’article 101 de son Règlement, et compte tenu de l’accord des Parties et
des circonstances exceptionnelles de l’espèce, a autorisé la présentation
d’une pièce additionnelle de la République du Congo suivie d’une pièce
additionnelle de la République française, et a fixé au 16 février 2010 et au
17 mai 2010, respectivement, les dates d’expiration des délais pour le
dépôt de ces pièces de procédure,
   Vu les pièces additionnelles dûment déposées par les Parties dans les
délais ainsi prescrits,
   Vu les courriers en date du 9 février 2010 par lesquels le greffier a
notamment informé les Parties que la Cour, agissant en vertu du para-
graphe 1 de l’article 54 de son Règlement, avait fixé au lundi 6 décembre
2010 la date d’ouverture de la procédure orale en l’espèce ;

  Considérant que, par lettre datée du 5 novembre 2010 et reçue au
Greffe par télécopie le même jour, l’agent de la République du Congo,
se référant à l’article 89 du Règlement, a fait savoir à la Cour que son

5

637       CERTAINES PROCÉDURES PÉNALES (ORDONNANCE 16 XI 10)


gouvernement « retir[ait] ... sa requête introductive d’instance » et l’a priée
« de rendre une ordonnance prenant acte du désistement et prescrivant
que l’affaire soit rayée du rôle » ;

   Considérant que copie de cette lettre a immédiatement été adressée au
Gouvernement de la République française, qui a été informé que la date
d’expiration du délai prévu au paragraphe 2 de l’article 89 du Règlement,
dans lequel la République française pouvait déclarer si elle s’opposait au
désistement, avait été fixée au 12 novembre 2010 ;
   Considérant que, par lettre datée du 8 novembre 2010 et reçue au
Greffe par télécopie le même jour, l’agent de la République française a
informé la Cour de « l’absence d’objection [de son gouvernement] au
désistement de la République du Congo »,
    Prend acte du désistement de la République du Congo de l’instance ;

    Ordonne que l’affaire soit rayée du rôle.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le seize novembre deux mille dix, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République du Congo et
au Gouvernement de la République française.


                                                         Le président,
                                                (Signé) Hisashi OWADA.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




6


PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071110-4

